Citation Nr: 0523941	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-11 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to September 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant thereafter indicated 
disagreement with that decision and, after being issued a 
statement of the case in January 2004, perfected her appeal 
by submitting a substantive appeal (VA Form 9) in April 2004.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with an enemy.

2.  The record does not include credible and persuasive 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressor.

3.  A preponderance of the competent medical evidence of 
record does not demonstrate that the veteran currently has 
PTSD due to any verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, notice of the VCAA was provided prior 
to the initial adjudication in this case.  The RO also 
provided the appellant with a second duty-to-assist letter in 
January 2004, after readjudicating her claim in a January 
2004 statement of the case.  The Board finds no defect with 
respect to the timing of the VCAA notice requirement.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the August 
2002 duty-to-assist letter, the August 2003 rating decision, 
the January 2004 SOC, and the January 2004 additional duty-
to-assist letter out the information and evidence that is 
necessary to substantiate the claim for service connection 
for PTSD.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  In the August 2002 VCAA letter, the RO also informed 
the appellant about the information and evidence she was 
expected to provide.  Although the VCAA notice letters that 
were provided to the appellant did not specifically contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In this regard, the RO has 
informed the appellant in the rating decision and SOC, of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.  Furthermore, the August 2002 letter requested 
that the veteran to tell the RO of any additional evidence 
that she would like considered.  Finally, the January 2004 
SOC provided the veteran with additional specific notice of 
the need to submit or identify to VA any evidence in her 
possession.  

In summary, the Board finds that these documents properly 
notified the veteran and her representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and her representative throughout the 
course of her appeal by providing her with a statement of the 
case that informed her of the laws and regulations relevant 
to her claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

Pertinent laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004).  With 
regard to the first PTSD criterion, a diagnosis of PTSD must 
meet all diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders IV (DSM-IV), published 
by the American Psychiatric Association.  See 38 C.F.R. 
§ 4.125 (2004).  With regard to the second PTSD criterion, 
evidence of in-service stressors, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004).  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "(b)ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual Background

The veteran asserts that she has PTSD, as a result in-service 
stressors.  The veteran reports two separate and distinct 
stressors that occurred during service.  First, the veteran 
asserts she was accused by in-service medical professionals 
of being a hypochondriac while suffering from legitimate 
abdominal pain, which was later diagnosed as endometriosis.  
This ultimately led to a total hysterectomy after service.  
The veteran believes that her service medical records showing 
a history of the veteran's complaints of stomach pain and the 
ultimate diagnosis of a legitimate physical condition should 
serve as credible supporting evidence to verify the stressor, 
that the alleged accusations that the veteran was a 
hypochondriac were unfounded, and that these accusations led 
to her PTSD.  

Secondly, the veteran also asserts that her husband raped her 
during service, which also led to her PTSD.  

Service medical records reveal that the veteran was treated 
on numerous occasions for complaints of chronic abdominal 
pain in 1988 and 1989.  Irritable bowel syndrome (IBS) was 
most often cited as the probable cause of the chronic 
abdominal pain.  In September 1988, the veteran underwent an 
appendectomy for acute appendicitis.  Several weeks after the 
surgery, the veteran began complaining of lower right 
quadrant pain again, in October 1988.  

A November 1988 consultation sheet notes that the veteran had 
probable IBS and had 16 visits to the clinic in the past 3 
months, plus 2 hospitalizations.  The examiner cited a 
provisional diagnosis of "clinic abuse" and referred the 
veteran for a psychological evaluation, opining that 80 to 90 
percent of the veteran's problems had a psychosocial basis.  

A February 1989 narrative summary notes that the veteran was 
referred for evaluation of possible personality disorder and 
chronic abdominal pain.  She was admitted for testing in 
December 1988.  The veteran reported that she had experienced 
right lower quadrant pain since junior high school.  Mental 
status evaluation revealed an alert, friendly, cooperative 
female with good eye contact and normal kinetics.  Her mood 
was slightly dysphoric.  Affect was within normal limits.  
Sensorium was clear and there was no evidence of psychotic 
thought processes.  She denied suicidal or homicidal 
ideation.  Her insight was fair and judgment was good.  

During her hospital stay, she experienced no abdominal pain.  
Psychiatrically, her primary factor was her fear of the pain.  
Psychotherapeutically, work was done at education regarding 
pain and chronic pain syndromes which appeared to have some 
positive effects.  There was no evidence clinically of a 
personality disorder that was suggested by psychological 
testing.  The veteran's behavior on the ward was helpful and 
friendly and she was compliant with all requests.  There was 
no Axis I or Axis II diagnosis.  Axis III diagnoses included 
IBS, chronic intermittent right lower quadrant pain secondary 
to IBS, and intermittent asthma.  

In January 1989, the veteran was seen for a follow up.  
Testing was normal and a diagnosis of IBS was confirmed.  The 
veteran was doing very well and was off all medications.  

The service medical records contain no other references to 
psychiatric complaints, findings or diagnoses.  There is no 
mention of rape, childhood molestation or other traumatic 
experience.  

The post-service medical evidence of record dates back to 
1996, and consists of reports of VA C&P examinations in 
August 1996 and August 2001, as well as private outpatient 
treatment records from 2001 and 2002, and lay statements from 
the veteran's brother and daughter.  

The veteran was afforded a VA examination in August 1996 in 
conjunction with a claim of service connection for a mental 
condition.  She reported that in addition to the psychiatric 
treatment noted hereinabove, she was also treated after her 
husband raped her in 1989.  Objectively, the examiner noted 
that the veteran had good attention and concentration.  Her 
relationship to reality was good.  There was no thought 
disorder noted.  Insight and judgment were good.  The veteran 
was not suicidal or homicidal.  Her mood was grouchy and sad.  
Affect was sad.  The examiner opined that the veteran had 
mild to moderate depression.  The assessment was dysthymia.

The veteran was afforded a VA psychiatric assessment in 
August 2001.  The veteran reported depression and hearing 
voices since high school.  The veteran indicated that the 
stress of the military made her depression and voices worse.  
Regarding in-service stressors, the veteran reported that she 
saw a plane crash during service in Saudi Arabia, and the  
pilot ejected, suffering a head wound.  After her grandmother 
died, she saw a "spirit in the house."  That was the only 
visual hallucination, although she reported frequent auditory 
hallucinations.  

The veteran reported a significant history of sexual trauma, 
including being sexually molested as a child by a cousin, 
babysitter and a neighborhood kid.  The sexual abuse started 
when she was three.  The molestation did not include 
penetration.  She reported one rape at age 19, before 
service; and one rape after service at age 24.  The veteran 
explained that the first rape was her boyfriend and the 
second time by her husband.  The veteran reported frequent 
flashbacks of the rape and abuse.  

The veteran also reported that in-service psychiatrists 
thought she was a hypochondriac because she complained of 
chronic abdominal pain.

The veteran also reported that she had panic attacks since 
her return from Saudi Arabia with symptoms that included 
discreet periods of intense fear that reached a peak within 
10 minutes.  During those times, the veteran experienced 
pounding heart, sweating, trembling, shortness of breath, 
nausea, abdominal distress, dizziness, numbness in her 
fingers, some hyperventilation, and chills.  

The diagnosis was severe, recurrent major depression with 
psychotic features, with some exacerbation by her military 
service; PTSD secondary to sexual abuse; panic disorder with 
agoraphobia.  The examiner noted that the veteran met the 
full DSM-IV criteria for PTSD secondary to sexual abuse.  

In support of her June 2002 claim of service connection for 
PTSD, the veteran submitted lay statements from her brother 
and her daughter.  The veteran's brother reported that the 
veteran went through periods of anger, but that he did not 
notice them before she left to join the military.  The 
veteran's daughter referred to her mother's "spells" during 
which time she needed to be left alone.

Private mental health treatment records from 2001 and 2002 
have been reviewed.  These records show that the veteran was 
seen for an initial evaluation in June 2001.  She reported 
childhood molestation, and a long history of depression with 
an extensive family history of such.  The depression made her 
feel hostile, easily agitated and out of control.  The 
veteran also reported two rapes, one at age 19 and the second 
at age 23; and domestic violence during her first marriage.  
The impression was depressive disorder.  

In June 2002, panic disorder was assessed.  Depressive 
disorder was noted again in September 2002.  

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2002); Moreau, 9 Vet. App. 
at 395.

With respect to the first required element, for reasons 
stated immediately below, the Board finds that it is 
questionable as to whether the veteran actually has PTSD, as 
the preponderance of the competent medical evidence does not 
support the conclusion that the veteran does, in fact, have 
PTSD.  

Numerous psychiatric diagnoses appear of record, with the 
vast majority being dysthymic disorder and major depressive 
disorder.  The only PTSD diagnosis is found in an August 2001 
psychological assessment prepared in conjunction with an 
earlier claim of service connection for a mental condition 
and a claim for non-service-connected pension benefits.  The 
examiner noted that the veteran met the DSM-IV criteria for 
PTSD secondary to sexual abuse.  This assessment appears to 
be based on the veteran's own account of events and reported 
history, and it does not appear that the examiner had access 
to the veteran's claims file, her service medical records or 
other VA treatment records.  

Significantly, and to the contrary, neither the August 1996 
VA examination, nor the private mental health records from 
2001 and 2002 note a diagnosis of PTSD.  These records 
consistently note diagnoses of major depressive disorder 
and/or dysthymic disorder, but there are no references 
whatsoever to PTSD.  Thus, the only reference to PTSD as a 
diagnosis is in one psychological assessment, and even then 
major depression is the primary diagnosis.  Accordingly, the 
Board finds that the August 2001 assessment of PTSD, which is 
not replicated in the remainder of the medical records, is 
entitled to little weight of probative value and is 
outweighed by the remainder of the medical evidence, in which 
PTSD is not diagnosed. 

In order to be considered for service connection, a claimant 
must first have the claimed disability.  Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

After having carefully considered the competent medical 
evidence of record, the Board has concluded that a 
preponderance of the evidence is against the veteran's claim 
as to the matter of whether she currently has PTSD.  It is 
clear that the majority of psychiatric examiners who have 
interviewed the veteran at length and reviewed the record 
have determined that PTSD does not exist.  To the extent that 
the veteran now claims that she has PTSD, a layperson without 
medical training is not qualified to render medical opinions 
regarding diagnosis of disorders and disabilities, and her 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, the first 
element of 38 C.F.R. § 3.304(f), a current medical diagnosis 
of PTSD, is not met, and the veteran's claim fails on that 
basis alone.

For the sake of completeness, the board will discuss the 
other elements of 38 C.F.R. § 3.304(f).  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Turning to the matter of a verifiable stressor, because there 
is no showing or contention that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or a 
diagnosis of PTSD.  See 38 U.S.C.A. § 1154 (West 2002); 38 
C.F.R. § 3.304(d), (f) (2004).  The principal stressor 
described by the veteran involves what she describes as false 
accusations that she was a hypochondriac; that she 
experiences severe abdominal pain and the in-service doctors 
did not believe her pain was real.  The veteran also reported 
that she was raped by her first husband during service.  The 
Board will address them separately.  

While the service medical records confirm that the veteran 
was treated on numerous occasions with complaints of chronic 
abdominal pain, and that at least one examiner felt that her 
pain was psychosocial in nature, the records do not show that 
the veteran suffered from a psychiatric disability as a 
result.  The veteran was referred for psychiatric assessment 
and no psychiatric diagnosis was indicated.  

With regard to the alleged in-service sexual assault/rape, 
the service medical records are completely silent as to the 
particular rape incident claimed by the veteran.  Post-
service records note the veteran's self-report of being raped 
by her husband during service, but there is no corroborating 
evidence of record to verify that stressor.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden, 
125 F.3d at 1481.  

The only evidence that the rape actually occurred is the 
veteran's reported history of the event.  The veteran's 
account of what occurred obviously cannot be verified by 
contemporaneous records, and indeed the veteran has 
acknowledged that no such records exist.  The veteran has 
stated that she was sexually assaulted by her first husband 
while in service; however, she acknowledges that there are no 
records which document that the event took place.  There is 
no indication, and the veteran does not contend, that she 
sought medical treatment of any kind immediately following 
the alleged incident; that she contacted her commanding 
officer; that she contacted law enforcement authorities; that 
she spoke with a chaplain or other counselor.  The record 
shows that she was silent concerning the alleged incident 
during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).

Although the veteran reported to examiners, therapist, 
friends and family that she had been raped during service, 
there is no independent corroboration of this event.  As 
noted above, the August 2001 psychiatric assessment referred 
to sexual abuse in service.  However, it is clear that this 
was based solely on history provided by the veteran.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Moreau, 9 Vet. App. at 395; Cohen, 10 Vet. App. at 142.

As for other possible indications of in-service sexual 
assault, the service medical records show no change in 
behavior after the incident.  There is no indication that the 
veteran requested a transfer.  There is no indication that 
the veteran's work performance deteriorated.  There is no 
evidence of treatment for psychological problems in service 
that are unrelated to the chronic abdominal pain.  In this 
regard, the Board points out that the veteran was provided 
notice that she should submit this type of corroborating 
evidence as part of a personal assault questionnaire provided 
by the RO.  She returned the completed questionnaire but did 
not identify any other potential corroborating sources.  

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, as has been discussed above the Board finds that the 
preponderance of the competent medical evidence supports the 
conclusion that PTSD does not exist.  Even if the Board were 
to afford substantial weight to the August 2001 diagnosis of 
PTSD, the claim still must be denied because that diagnosis 
is based on the unverified stressor of sexual abuse.  
Moreover, even if the Board were to find that the veteran's 
service medical records tend to corroborate the veteran's 
assertions that she was accused of being a hypochondriac 
during service, there is no PTSD diagnosis of record which is 
based on this stressor.  As noted, the only diagnosis of PTSD 
comes from the August 2001 examiner, and that diagnosis is 
based on an unverified stressor of sexual abuse.  As such, 
the final element, that of a nexus between a diagnosis of 
PTSD and a verified stressor, is not met.  

In sum, the record does not contain a diagnosis of PTSD that 
is based on a verified stressor.  Thus, the elements required 
for entitlement to service connection for PTSD under 
38 C.F.R. § 3.304(f) (2004) are not met, and the 
preponderance of the evidence is against the claim for 
service connection.  As such, the claim for service 
connection for PTSD must be denied.


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


